Name: Commission Regulation (EEC) No. 36/80 of 7 January 1980 on arrangements for imports into the United Kingdom and France respectively of babies' woven garments and of women' s, girls' and infants' (other than babies' ) woven and knitted or crocheted dresses, originating in Pakistan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 1 . 80 Official Journal of the European Communities No L 6/ 11 COMMISSION REGULATION (EEC) No 36/80 of 7 January 1980 on arrangements for imports into the United Kingdom and France respectively of babies' woven garments and of women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, originating in Pakistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ( 1 ), as last amended by Regulation (EEC) No 2143/79 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of babies' woven garments (category 80) and imports into France of women's , girls ' and infants' (other than babies') woven and knitted or crocheted dresses (category 26), originating in Pakistan, have exceeded the respective levels referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article, Pakistan was notified on 22 October 1979 and 12 November 1979 of requests for consultations ; whereas, following these consultations, it is desirable to make the products in question subject to quantita ­ tive limitation for the years 1980 to 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom and France of the categories of products originating in Pakistan specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 Imports of products shipped from Pakistan to the United Kingdom and France after the entry into force of this Regulation shall be subject to the double ­ checking system provided for in Annex V to Regula ­ tion (EEC) No 3059/78 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 January 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (  ) OJ No L 365, 27 . 12. 1978 , p. 1 . (2 ) OJ No L 248, 2 . 10 . 1979, p. 1 . No L 6/ 12 Official Journal of the European Communities 10 . 1 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 80 61.02 A 61.04 A 61.02-01 ; 03 61.04-01 ; 09 Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Women's, girls ' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies ' woven garments of wool, of cotton or of man-made textile fibres UK Tonnes 115 122 129 26 60.05 A II b) 4 cc) 11 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubbe ­ rized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres F 1 000 pieces 300 318 337